     Case: 1:20-cv-01093 Document #: 33 Filed: 04/15/20 Page 1 of 2 PageID #:1436



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

POW! ENTERTAINMENT, LLC,                                  )
                                                          )   Case No.: 20-cv-1093
                                                          )
                                                          )   Judge Matthew F. Kennelly
                 Plaintiff,                               )
                                                          )
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED ON                                )
SCHEDULE A HERETO,                                        )
                                                          )
                 Defendants.                              )

                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

         Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff POW!
ENTERTAINMENT, LLC, hereby dismisses with prejudice all causes of action in the complaint against
the following Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and
costs.
         No.     Defendant
         35      goodtime123
         36      rory’s store
         79      shinhwal
         107     siberian tiger

         The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
                                         Respectfully submitted,
Dated: April 15, 2020                    By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  Pow! Entertainment, LLC
    Case: 1:20-cv-01093 Document #: 33 Filed: 04/15/20 Page 2 of 2 PageID #:1437




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on April 15, 2020.


                                                          s/Michael A. Hierl
